Citation Nr: 0316593	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision from the No. 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection for major depression and assigned a 30 percent 
evaluation effective from April 30, 1994, date of receipt of 
claim.  The veteran appealed this decision. The RO 
subsequently granted an increased evaluation of 50 percent 
effective from April 30, 1994.  

As the increased evaluation did not reflect the maximum 
evaluation authorized under the rating schedule, such issue 
remains on appeal as characterized on the title page.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This case was last remanded by the Board in July 2001 for 
additional development of the evidence including affording 
the veteran a comprehensive VA psychiatric examination and 
for consideration of any other notification and development 
action required by the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475.

The Board referred the new issue of entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) to the RO for formal 
adjudicatory action.

In January 2003 the RO denied entitlement to a TDIU.

A May 2003 statement of accredited representative submitted 
in support of the veteran's claim appears to reflect 
disagreement with the denial of a TDIU.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in these circumstances where a notice of disagreement (NOD) 
is filed, but a statement of the case (SOC) has not been 
issued, the Board must remand the claim to the RO to direct 
that a statement of the case be issued.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

In this case, the RO's failure to consider VCAA and issue a 
development letter consistent with the notice requirements of 
the VCAA amounts to a substantial oversight indicative of 
minimal RO development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Also, the RO failed to afford the veteran a adequate VA 
psychiatric examination as directed by the Board's remand of 
January 2001.  The veteran's representative likewise points 
to the inadequacy of the May 2001 VA psychiatric examination.  




The Board notes that the May 2001 VA psychiatric examination 
was undertaken was without benefit of review of the claims 
file.  In an October 2002 addendum the psychiatric examiner 
noted he was provided the veteran's claims file at a time 
dating more than one year following the May 2001 examination.  
Also, he noted that it would be difficult for him to 
completely and adequately address issues raised in the 
Board's remand.  

The CAVC stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.



4.  The RO should arrange for a VA 
psychiatric examination of the veteran, 
or on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of major 
depression.  The entire claims folder, 
copies of criteria for rating psychiatric 
disorders prior to and following November 
7, 1996, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by major depression.  If there are other 
psychiatric disorders found, in addition 
to service-connected major depression, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than major 
depression is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
major depression, and, if not so related, 
whether the veteran's major depression 
has any effect on the severity of any 
other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's major depression.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from major depression.  The examiner 
include a definition of the numerical GAF 
code assigned, as it relates to the 
veteran's occupational and social 
impairment.

If the historical diagnosis of major 
depression is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  Any opinions 
expressed by the examiner as to the 
severity of major depression must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
report and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.   

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
increased evaluation in excess of 50 
percent for major depression with 
consideration of the CAVC's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), the previous and amended criteria 
for rating psychiatric disabilities, and 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).

7.  The RO should issue a statement of 
the case on the issue of entitlement to a 
TDIU.  The veteran should be advised of 
the need to file a substantive appeal if 
he wishes appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim initial increased 
evaluation.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for an examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2000); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


